Citation Nr: 1414429	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for a disability manifested by voiding dysfunction, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for a cardiovascular disability (other than hypertension), originally claimed as residuals of a stroke, to include as secondary to service-connected diabetes mellitus and hypertension. 

5.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to service connection for a bilateral hearing loss disability. 

7.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954 and from February 1960 to September 1973.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision of the special processing unit in Cleveland, Ohio ("Tiger Team").  Jurisdiction remains with the RO in Atlanta, Georgia. In his substantive appeal, which was received by the RO in August 2009, the Veteran expressly limited his appeal to the issues listed on the title page of this decision.

The Board notes that after issuance of a March 2012 Supplemental Statement of the Case (SSOC), but prior to the appeal being certified to the Board, the Veteran submitted additional private treatment records in support of his claims for service connection for hearing loss and tinnitus.  (i.e., March 2012 audiogram and statement, prepared by D. P. M. D.).  As the Veteran did not waive initial RO consideration of the November 2010 statement, this evidence must be addressed by the RO in a SSOC.  38 C.F.R. § 20.1304 (2013). 

In a January 2014 statement to VA, the Veteran withdrew his request for a hearing before a Veterans Laws Judge scheduled at a local RO (i.e., Travel Board hearing).  As the Veteran has not requested that the hearing be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.704(e)(2013).

The issues of entitlement to service connection for hypertension and cardiovascular disability (other than hypertension), originally claimed as residuals of a stroke, each to include as secondary to diabetes mellitus and hypertension (cardiovascular disability); bilateral hearing loss disability; tinnitus; and, an initial disability rating in excess of 20 percent for diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a final and unappealed November 1980 rating decision, the RO denied service connection for high blood pressure. 

2.  Evidence added to the record since the RO's final November 1980 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for high blood pressure (i.e., evidence showing that the Veteran has a current diagnosis of hypertension).

3.  A chronic disability manifested by voiding dysfunction has not been demonstrated at any time during the appeal period. 


CONCLUSIONS OF LAW

1.  The November 1980 rating decision, wherein the RO denied service connection for high blood pressure, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103  (2013).
2.  Evidence received since the final November 1980 rating decision is new and material, and the claim for service connection for hypertension is reopened. 

3.  A chronic disability manifested by voiding dysfunction was not incurred in or aggravated by service, and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Regarding the issue whether new and material evidence has been received for entitlement to service connection for hypertension, the Board is granting in full the benefit that portion of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. The question of whether VA met with its duty to notify and assist on the underlying claim for service connection will be addressed in a future decision.

Concerning the Veteran's claim for service connection for a disability manifested by voiding dysfunction, to include as secondary to diabetes mellitus, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a pre-adjudication letter issued by the RO in February 2007 the criteria for establishing service connection, in part, for a disability manifested by voiding discussion, to include on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims of entitlement to service connection for a disability manifested by voiding dysfunction, to include on a secondary basis and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The RO obtained the Veteran's service treatment records, as well as identified VA and private treatment reports.  VA examined the Veteran in May 2007.  A copy of the May 2007 VA diabetes mellitus examination report has been associated with the Veteran's physical claims files.  

During the examination, the examiner recorded the Veteran's genitourinary complaints and conducted a physical examination of the Veteran's systems.  Id. at page (pg.) 2)).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2007 VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's service and post-service medical records in his claims files.  It also considers all of the pertinent evidence of record when making pertinent findings as well as the Veteran's lay statements concerning his urinary frequency.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a disability manifested by voiding dysfunction, to include on a secondary basis has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran's appeal for service connection for hearing loss and tinnitus is being Remanded because he submitted evidence that has not been reviewed by the RO/AOJ, and because there is no indication that he waived RO/AOJ consideration of the same.  See 38 C.F.R. § 20.704(e)(2013).  There is no prejudice in adjudicating the voiding dysfunction claim, however.  A review of the newly submitted evidence shows that it makes no reference to any other disability besides hearing loss and tinnitus.  Thus, it is not relevant to the voiding dysfunction claim and would not require AOJ/RO review.

The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for a disability manifested by voiding dysfunction, to include on a secondary basis.

II New and Material Claim

By a November 1980 rating action, the RO denied service connection for hypertension.  The RO essentially determined that the post-service evidence (i.e., July 1980 VA examination report) did not contain any clinical findings of elevated blood pressure or hypertension.  The Veteran was informed of the RO's November 1980 decision the following month, but did not appeal. There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's November 1980 rating action is, therefore, final. 38 U.S.C.A. § 7105. 

Evidence received since the RO's final rating decision includes, in part, VA and private treatment reports, dated from June 2003 to March 2012. These reports are new because they were not of record at the time of the RO's final November 1980 rating action. They are also material. They are material because they relate to an unestablished fact necessary to substantiate the claim, namely evidence of a current diagnosis of hypertension.  Specifically, a June 2003 treatment report contains the examiner's assessment, in part, of hypertension.  (See June 2003 report, prepared by Emory Healthcare).  The remaining reports show that the Veteran has continued to seek treatment, in part, for his hypertension.   

Therefore, new and material evidence has been received and the claim for service connection for hypertension, is reopened and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

III. Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Veteran has not been diagnosed with a chronic disease, the presumption is not for application with respect to his claim for service connection for a disability manifested by voiding dysfunction.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic disease, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310 , Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

The Veteran seeks service connection for a disability manifested by voiding dysfunction.  He claims that he currently has a chronic disability manifested by voiding dysfunction that is secondary to his service-connected diabetes mellitus.  (See VA Form 21-4138, Statement in Support of Claim, dated in July 2007).

With respect to Shedden/Caluza and Allen element number one (1), evidence of a current disability, the Board finds that the claims fails on this basis.   When examined by VA in May 2007, the Veteran gave a history of having to urinate six (6) to seven (7) times a day and one (1) to two (2) times at night. After a physical evaluation of the Veteran, the examining VA physician found the Veteran to have diabetic peripheral neuropathy and erectile dysfunction as a result of his diabetes mellitus.  A chronic voiding dysfunction disability was not diagnosed.  There is no competent medical opinion to the contrary.  Indeed, a review of the medical evidence obtained during the pendency of the appeal, and proximate thereto, also fails to establish the diagnosis of a chronic disability manifested by voiding dysfunction.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Consideration has been given to the Veteran's assertion that he suffers from a chronic disability that it manifested by voiding dysfunction.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, genitourinary disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Genitourinary disorders are not the types of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific testing and physical examination, and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that Veteran is competent to report symptoms of frequent urination.  However, there is no indication that the Veteran is competent to diagnose a genitourinary disorder, such as a disability manifested by voiding dysfunction.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating genitourinary disorders.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  The identification and classification of a genitourinary disorder is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim. " Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The competent medical evidence of record is negative for residuals of a chronic disability manifested by voiding dysfunction. The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has the above-cited disability. 

In so deciding, the Board understands that the Veteran was seen for various genitourinary problems in service, to include burning and itching on urination and of a swollen left testicle, cytomyelitis, and dysuria.  There are also findings of the Veteran experiencing some of these problems post-service.  However, as indicated, there is no evidence to the Veteran having any type of genitourinary problem, other than erectile dysfunction, at any time during the appeal period or proximate thereto.  The mere fact that he experienced genitourinary problems in the past does not trigger meet the present disability requirement highlighted above.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for a disability manifested voiding dysfunction, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, subject to the further development of this claim in the remand below. 

Service connection for a disability manifested by voiding dysfunction, to include a secondary to service-connected diabetes mellitus is denied. 




REMAND

As decided herein, the Veteran's service connection claim for hypertension has been reopened. VA must now proceed to evaluate the merits of this claim, as well as the issues of entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling, and claims for service connection for a cardiovascular disability, to include as secondary to service-connected diabetes mellitus and hypertension; bilateral hearing loss disability; and tinnitus, as outlined below. 

Hypertension

The Veteran contends that his hypertension had its onset during military service.  Service treatment records reveal, in part, elevated blood readings of 122/92 (February 1970); 140/90 (August 1973); 130/90 (January 1979); and 130/100 (May 1986).  DD Form 735, Health Record-Abstract of Service, contained a blood pressure reading of 120/90.  These reports also show that the Veteran had been prescribed medication for his elevated blood pressure and that it was controlled by diet.  

The Veteran has not yet been afforded an examination, and an opinion has not been obtained as to the etiology of his hypertension, to include a discussion as whether the blood pressure readings recorded during service and shortly thereafter represented the onset of his current hypertension diagnosis.  In view of the foregoing, the Board finds that additional medical comment is needed to assist in determining whether the Veteran's current hypertension is etiologically related to the elevated blood pressure readings during military service.  3.159(c)(4)(2013).

Cardiovascular Disability

The Veteran seeks service connection for a cardiovascular disability.  He contends that the elevated blood pressure readings records during military service were the early manifestations of his 1989 heart attack and stroke in 2002.  (See Veteran's typewritten letter to VA, dated in March 2006).  

The Veteran's service treatment records include a February 1970 treatment report reflecting that the Veteran complained of chest pain.  A cardiovascular evaluation, to include an electrocardiogram (EKG), was within normal limits.  There was no evidence of ischemic changes per the EKG. However, an October 1986 EKG was noted to have been abnormal; "NSST-T" (nonspecific ST-T wave changes).    

The Board considers his main contention that the elevated blood pressure readings records during military service were the early manifestations of his 1989 heart attack and stroke in 2002.  Yet, a VA May 2007 VA physician concluded that because the Veteran's coronary artery disease (CAD), initially diagnosed in 1989, had pre-dated his diabetes mellitus diagnosis in 2002, that there was no evidence that it had been aggravated by the latter disability.  (See May 2007 VA examination report).   The May 2007 examiner did not provide an opinion as to the direct service connection component of the Veteran's claim for service connection for a cardiovascular disability.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

The Veteran has not yet been afforded an examination, and an opinion has not been obtained as to whether his cardiovascular disability, CAD and residuals of stroke, are directly related to his period of military service, to include the abnormal EKG findings in October 1986.  In addition, in view of the Veteran's contention that his current cardiovascular disability is related to the elevated blood pressure readings during military service, the Board finds that this  claim is inextricably intertwined with the development required for the claim for service connection for hypertension in this remand and, thus, cannot be considered until a more accurate picture of the Veteran's symptomatology is acquired.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Under the circumstances, the Board finds that the Veteran should be afforded an examination and an etiological opinion should be obtained.  38 C.F.R. § 3.159(c)(2013).  

In view of the foregoing, the Board finds that additional medical comment is needed to assist in determining whether the Veteran's current cardiovascular disability (other than hypertension) is etiologically related to the elevated blood pressure reading noted during military service.

Hearing Loss and Tinnitus

As noted in the Introduction, after issuance of a March 2012 SSOC and before the matter was certified to the Board, the Veteran submitted additional private treatment records in support of his claims for service connection for hearing loss and tinnitus.  (i.e., March 2012 audiogram and statement, prepared by D. P. M. D.).  As the Veteran did not waive initial RO consideration of this evidence, it must be addressed by the RO in a SSOC.  38 C.F.R. § 20.1304. 

Diabetes Mellitus

The Veteran seeks an initial disability rating in excess of 20 percent for his service-connected diabetes mellitus.  

VA last examined the Veteran in May 2007 to determine, in part, the current severity of his diabetes mellitus.  At that time, the Veteran reported that he did not have any restriction of his activities due to his diabetes mellitus, and that it was treated with oral hypoglycemic medication and carbohydrate-restricted diabetic diet.  The examining physician diagnosed the Veteran with diabetes mellitus with complications of diabetic peripheral neuropathy and erectile dysfunction.  The physician noted that the Veteran had healed skin blisters and ulcers with evidence of post inflammatory hyperpigmentation.  There was no evidence of any bowel, eye or renal abnormalities.  Since this examination, the Veteran indicated that he has restricted his activities due to his diabetes mellitus.  (See VA Form 9, received by VA in August 2009).  

Thus, the Veteran has seemingly argued that a current examination would show a more severe disability. A new examination should therefore be conducted. VAOPGCPREC 11-95 (1995) (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); but see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Thus, prior to further appellate review of the initial rating claim, the Board finds that the Veteran should be afforded another VA examination to determine the current severity of his service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the nature, extent, onset and etiology of his hypertension and his cardiovascular disability (ies) found on examination.  The claims files, to include a complete copy of this Remand, must be made available to the examiner. All indicated studies should be performed and all findings should be reported in detail.
   
The examiner should specifically address, with respect to the Veteran's hypertension and cardiovascular disability(ies), the following questions:

(a). Regarding the Veteran's hypertension, is it as least as likely as not (50 percent probability or greater) that the Veteran's had its onset in service, was manifested to a compensable degree within one (1) year of service discharge, or is otherwise etiologically related to his active service.  The opinion must discuss the clinical significance, if any, of the blood pressure readings during the Veteran's active service ( i.e., 122/92 (February 1970); 140/90 (August 1973); 130/90 (January 1979); and 130/100 (May 1986)), as well as a finding of no evidence of hypertension at a November 1980 VA examination.  

(b) Regarding the Veteran's cardiovascular disability, is it as least as likely as not (50 percent probability or greater) that it had its onset in service, was manifested to a compensable degree within one (1) year of service discharge, or is otherwise etiologically related to his active service.  The opinion must discuss the clinical significance, if any, of the abnormal findings of NSST-T noted on an October 1986 EKG report.  

If and only if the RO grants service connection for hypertension, should the appropriate examiner then also provide an opinion as to whether any cardiovascular disorder was caused or permanently worsened by its natural progression by the service-connected hypertension. 

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

2.  The Veteran should be scheduled for an examination by an appropriate clinical to ascertain the current severity of his service-connected diabetes mellitus.  The examining physician must review the claims files, conduct all indicated evaluations and studies, and report pertinent medical complaints, symptoms, and clinical findings.  The examiner must comment specifically upon whether the Veteran's service-connected diabetes mellitus requires insulin, restricted diet, regulation of activities, and oral hypoglycemic agents.  The examiner must also report episodes of ketoacidosis or hypoglycemic reactions and if such episodes have required hospitalizations, and if so, how many per year. The examiner must also report whether such episodes require visits to a diabetic care provider, and if so, how many times per month.  The examiner must also comment upon complications due to the Veteran's service-connected diabetes mellitus and the severity of each.  The examiner should also comment upon the presence of progressive loss of weight and strength.

3.  Readjudicate the claims for service connection or hypertension, cardiovascular disability (other than hypertension), to include as secondary to service-connected diabetes mellitus and hypertension; bilateral hearing loss disability; tinnitus, and, entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus on appeal.  

If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC that addresses all the evidence received since a March 2012 SSOC, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


